COLLINS, J.
The questions here involved grew out of proceedings to enforce the collection of taxes assessed and levied on a certain ■tract of land in the county of Wadena, and are certified up by the district court, as provided by statute.
The village of Wadena in said county was incorporated, and its territorial limits fixed, by Sp. Laws 1881, c. 46.- By an amendment to •chapter 46 (Sp. Laws 1885, c. 30) these limits were extended so as to Include the land in controversy, and by answer of the owner, interposed in the tax proceedings, the question is raised that the amendatory act of 1885 was repugnant to then existing constitutional provisions, namely, subdivisions 7 and 9 of section 33 of article 4, these subdivisions being a part of the constitutional amendment of 1881 relating to special legislation.
Subdivision 7 prohibited the passage of any special law granting corporate powers or privileges, except to cities, while subdivision 9 was a prohibition upon the enactment of any special law incorporating towns or villages. Certainly there was no attempt by the amendment of 1885 to the village charter to incorporate either town or village, hence subdivision 9 was not encroached upon, and, following Attorney General v. Railroad Companies, 35 Wis. 425,558, we held, in the *467very recent case of Brady v. Moulton, supra, p. 185, 68 N. W. 489, that subdivision 7 related only to acts of incorporation thereafter to be granted, and that it did not impair the legislative power of alteration or repeal in respect to charters granted prior to the adoption of the constitutional amendment; also, that the language of subdivision 7 was equivalent to the phase, “to grant corporate charters.” Quoting the words of Chief Justice Byan, who prepared the opinion in the Wisconsin case, it was said: “It is not the grant of a franchise which is prohibited, but of corporate franchise, — that is, as we understand it, franchise by act of incorporation.” This disposes of the claim that the provisions of the amendatory act of 1885 were repugnant to the fundamental law of the state, and the court below is so advised.
The cause is remanded to that court, with orders to proceed to enforce collection of the taxes in question.